 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeverly Enterprises, Inc. t/a Cumberland Nursing &Convalescent Center and Retail Store Employ-ees Union, Local 692, United Food and Com-mercial Workers International Union, AFL-CIO, CLCCumberland Nursing & Convalescent Center andRetail Store Employees Union, Local 692,United Food and Commercial Workers Interna-tional Union, AFL-CIO, CLC and Beverly En-terprises, Inc. t/a Cumberland Nursing & Con-valescent Center, Party in Interest. Cases 5-CA-12858, 5-CA-12982, and 5-CA-13030August 16, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 30, 1981, Administrative LawJudge James T. Youngblood issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel and Respondent Beverly Enterprises,Inc., filed exceptions and supporting briefs, andeach filed a brief in opposition to the other's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, Cumberland' The General Counsel and Respondent Beverly Enterprses have ex-cepted to certain credibility findings made by the Administrative LawJudge. It is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.a Rejecting her testimony to the contrary. the Administrative LawJudge found that former striker Shelby Nixon was in fact told and indeedunderstood that she was to report to work on December 8, 1980. Herfailure either to report or to notify her employer of her intended absenceon that date precipitated her discharge. In this respect, there is no evi-dence that Nixon was treated more harshly than the other nursing homeemployees who violated the Respondent's rules concerning unexcused ab-sence. Accordingly. we agree with the Administrative Law Judge thather discharge did not violate Sec. 8(aX3) and (I) of the Act, as alleged.s In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue baud on the formula set forth therein.263 NLRB No. 61Nursing & Convalescent Center, and Beverly En-terprises, Inc. t/a Cumberland Nursing & Conva-lescent Center, Cumberland, Maryland, their offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge: Ahearing on the complaints herein, alleging violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, was held in Cumberland, Maryland, onJune 8 and 9, 1981. Respondents denied the commissionof any unfair labor practices. All parties were represent-ed at the hearing and post-trial briefs were filed by theGeneral Counsel and Respondents which have been dulyconsidered.Upon the entire record in this matter, and from my ob-servation of the witnesses and their demeanor, and afterdue consideration of the briefs filed herein, I herebymake the following:FINDINGS OF FACT AND CONCLUSIONS'I. THE EMPLOYERS INVOLVEDPrior to September 15, 1980, Cumberland Nursing &Convalescent Center (herein Cumberland) was engagedin Cumberland, Maryland, in the operation of a nursinghome. On September 15, 1980, Beverly Enterprises, Inc.,t/a Cumberland Nursing & Convalescent Center (hereinBeverly) purchased the nursing home business operationfrom Cumberland and continued that operation provid-ing substantially the same service to substantially thesame customers, and employing a majority of the em-ployees who were previously employees of Cumber-land.2It is admitted, and I find, that Beverly has contin-ued the employing entity and is a successor of Cumber-land. It is further admitted, and I find, that Cumberlandand Beverly are employers as defined in Section 2(2) ofthe Act and are engaged in commerce and in operationsaffecting commerce as defined in Section 2(6) and (7) ofthe Act.1. THE LABOR ORGANIZATION INVOLVEDThe complaints allege, and the answers admit, that theRetail Store Employees Union, Local 692, United Foodand Commercial Workers International Union, AFL-CIO, CLC (herein the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.I The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability. Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this Deci-sion might appear to contradict my findings of fact, I have not disregard-ed that evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.2 Cumberland and Beverly are collectively referred to as Respondent.428 CUMBERLAND NURSING & CONVALESCENT CENTERIII. THE ALLEGED UNFAIR LABOR PRACTICESOn March 11, 1980,3 the National Labor RelationsBoard, in Case 5-CA-10889, certified the Union as theexclusive collective-bargaining representative of all full-time and regular part-time service and maintenance em-ployees employed by Cumberland at its Cumberland,Maryland, location.4On May 10, certain employees of Cumberland ceasedwork concertedly and engaged in a strike. Of the ap-proximately 104 employees of Cumberland, 55 went onstrike and 48 participated in the strike activities. Picket-ing took place at two driveway entrances to the nursinghome center off Winifred Road in Cumberland, Mary-land. On November 20, the Union, by letter, notifiedBeverly that the employees5engaged in the strike weremaking an unconditional offer to return to work at thenursing home.A. The Alleged Discriminatory Discharge of ClondettaArbogastArbogast went on strike on May 10. On September 11,she was discharged by Cumberland for alleged picketline misconduct. Following receipt of the Union's No-vember 20 letter, Beverly began contacting the employ-ees to make arrangements for their return to work.Every striking employee except Arbogast was offered re-instatement. When Arbogast failed to hear from Beverly,she contacted Beverly concerning her returning to workwithout success.Betty Cook, director of nurses for Beverly, testifiedthat all striking employees except Connie Arbogast wereoffered reinstatement. She further testified that ConnieArbogast was not offered reinstatement because she hadbeen terminated and therefore were no longer consideredan employee. Cook testified that on August 29, when shecame to work at 7:30 a.m., Mrs. Dolly Mudge, the nightsupervisor, informed her that Connie Arbogast had at-tacked Nancy Dolly. Mudge told her that Nancy Dollywas attempting to drive into the parking lot the eveningof August 28, and there was a car parked in the way sothat she had to go out of her way to get into the lot. Asshe was doing this the individuals on the picket lineyelled at her and called her bad names, such as "niggerlover." When Dolly got out of her car the individuals onthe picket line asked her to come to the picket line. Shewent to the picket line and informed the picketing em-ployees that she did not appreciate being called thosenames, and that it was her right to work, and that if shewanted to work she certainly should be able to. She in-3 Unless otherwise specified, all dates refer to 1980.The appropriate unit is described as follows:All full-time and regular part-time service and maintenance employ-ees employed by the employer at its Cumberland, Maryland, loca-tion, including nurses aides, L.P.N.'s, orderlies, dietary, housekeep-ing, laundry and maintenance employees, but excluding R.N.'s, officeclerical employees, guards and supervisors as defined in the Act.On August 18, in Cumberland Nursing & Convalescent Center, 251 NLRB290 (1980), the Board found Cumberland in violation of Sec. 8(aXI) and(5) of the Act. On June 29, 1981, the U.S. Court of Appeals for theFourth Circuit issued its decision enforcing the Board's Order directingCumberland to bargain with the Union.a The letter listed the names of 50 employee strikers.formed them that she was not afraid of them, and whenshe turned to leave she was attacked by Connie Arbogastwho pulled her hair, and actually pulled some of it outby the roots, scratched, and hit her.Cook said she contacted Dolly and her story coincidedwith that given by Mrs. Mudge. Cook stated that to herknowledge this was the first incident of picket line vio-lence, but there had been many instances of rock throw-ing, nails dropped, flat tires, cars being hit, and namecalling, but that this was the first incident of bodilyharm. Cook stated that Arbogast had been involved inpicket line violence before by hitting an employee's carwith her fists. Cook said there had been reports that shehad done other things, but that she had not been disci-plined for any of these. She said that Arbogast was theonly employee ever disciplined for picket line violence,and that she was disciplined because she was the onlyone involved in bodily harm and assaults. Cook testifiedto other conduct on the part of Arbogast prior to theadvent of the Union in an attempt to establish that Arbo-gast should have been or could have been discharged forcause at any time prior to the strike. And she testifiedthat these facts were in her mind at the time she recom-mended the discharge of Arbogast.6Cook testified that, after discussing the incident withNancy Dolly, she contacted Bruce Boyer, the adminis-trator of the nursing home. Cook informed Boyer ofwhat had happened and told him that, in view of thepast year and Connie's record which had been very bad,she felt very strongly that Arbogast should be terminat-ed. Cook testified that, although Arbogast was terminat-ed as a result of the picket line incident on August 29,her past record certainly had a bearing on the dischargeand that was what she had in mind and that is what sheconveyed to Boyer. Cook testified that she was presentwhen Boyer called the company attorney and that, whileshe did not remember word for word, she was sure thatwas what Boyer told the attorney. She testified that nodiscipline was given to Nancy Dolly because Dolly wasattacked, and why should she have been disciplined.Bruce Boyer testified that from September 3, 1972,until October 17, he was the administrator of the nursinghome. Boyer testified that around 9:30 a.m., on August29, Betty Cook informed him of what had transpired onthe picket line between Nancy Dolly and Connie Arbo-gast and that Nancy Dolly had been attacked by ConnieArbogast. He stated that Mrs. Cook recommended thatArbogast be discharged and that he called the attorney,6 The file reflects that on July 23, 1979, Arbogast received a warninginvolving her presence in the employee lounge twice in several weeksnot on scheduled break and, leaving patients unattended; she was in-formed that next time would result in dismissal. On December 20, 1979,Cook reprimanded Arbogast for language she had placed on a note left inone of the vending machines. On May 28, Arbogast received a warningfrom Cook regarding her sitting and watching television apparently whenshe was on duty. The warning indicated that it was a final warning. OnApril 8, Cook suspended Arbogast for 3 working days beginning April 7,for leaving her floor unattended on April 3. The warning pointed outthat she had previously been warned and that future infractions wouldresult in her termination. On May 5, Arbogast received a i-week suspen-sion for falsification of her timecard on April 29. The warning indicatedthat future incidents would result in her termination. See Resp. Exhs. Ithrough 5.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBerens, and recommended that Connie Arbogast be dis-charged for that conduct. Boyer said the decision to dis-charge Arbogast was made by Mrs. Cook and that hemerely rubber stamped and passed it on to the attorneyfor his clearance.By letter dated September 11, Kelvin C. Berens, coun-sel for Respondent, informed Arbogast that because ofthe assault on Nancy Dolly she was being terminated asof September 10. It is clear from this record that no at-tempt was made by Cumberland to contact Arbogast toget her side of the story prior to her discharge. It is alsoclear that the letter of termination makes no reference toArbogast's prior record.Nancy Lee Dolly testified that she began working atthe nursing home in June while the strike was in prog-ress and that she had to cross the picket line to get towork. She said that when she first started working thepickets would just yell at the employees crossing thepicket line. She said that she began working a shift from11 p.m. to 7 a.m., and that after she had worked for amonth or so the pickets began calling her "nigger lover"and saying that she had half-breed kids and telling herthat while she was working "I have your black niggerout."7She testified that this taunting continued on afairly regular basis. In testifying to the incident on thepicket line in late August, she said that on that particularnight she drove her own car, although she normally rodewith other people. She testified that when she arrived atthe picket line a man and several women would not lether through. She said she had to drive out of their wayto keep from hitting one of the women. She said sheparked her car, got out, and the pickets continued callingher "nigger lover," and dared her to come down to thepicket line. She said she started to go into the nursinghome but instead went down to the picket line, and said,"Okay, here I am, what are you going to do now." Shesaid she took some things out of her pockets and laidthem on the ground, and told the pickets to come on.She said the pickets did not do anything, so she pickedup her things and put them in her pocket and started toturn away, when one of the girls grabbed her hair. Shegrabbed the woman and in doing this she was scratchedacross her nose and across her eye, and at this point twomen took them apart. She went into the nursing homeand called the police. She stated that when the policecame she went out to the picket line but she did not rec-ognize the woman who had attacked her. She went backinto the nursing home and worked the rest of the night.The next morning she received a call from Cook whowanted to know what had happened. She related herstory to Cook. A couple of weeks later she recognizedArbogast on the picket line.Clondetta Arbogast testified that she became involvedwith the Union early in 1979; that she attended unionmeetings, handed out literature, signed a union card, andgot other employees to sign union cards. When theUnion went on strike she was one of the striking employ-ees and was also a picket captain. She testified that onthe night of August 28, at or around 10:45 p.m., she was7 Dolly who is white testified that she has been living with a Blackman for 8 years and that they have three children. They are not married.on the picket line in the presence of Shelby Nixon,Nixon's husband, David L. Berg, a union representative,and employees Riva Miller, Virginia Kimes, and Doro-thy Welsh. She said she was talking to Berg when Dollywent through the picket line8into the parking lot andparked her car. Dolly got out of her car and started hol-lering dirty language and then headed toward the picketline. At this point Arbogast said that she left Berg's carand went over near the picket line. She said Dolly kepttelling Arbogast to hit her, and called Arbogast "a fuck-ing whore like my mother." Arbogast told Dolly shewas not going to hit her and to go on back up to workwhere she belonged. Dolly emptied her pockets, placedthe contents on the ground, and came up swinging.When Dolly came up swinging she merely defended her-self. At this point Berg and Loretta Wells broke up thefight, and, in so doing, she fell to the ground. She saidthat Dolly then went to the nursing home and shortlythereafter the police came to the picket line in the com-pany of Dolly, but Dolly could not identify who hadbeen in the altercation.Dave L. Berg, Loretta Wells, and Shelby Nixon, withthe exception of certain minor discrepancies, corroborat-ed the testimony of Connie Arbogast.There is no doubt that a strike occurred on May 10,and that pickets were located at two driveway entrancesto the nursing center off Winifred Road in Cumberland,Maryland. On November 20, the Union made an uncon-ditional offer of reinstatement on behalf of some 50 em-ployees, including employee Connie Arbogast. Everystriking employee was offered reinstatement, except Ar-bogast. When Arbogast failed to receive an offer of rein-statement, she contacted Beverly and was informed thatshe was being denied reinstatement because she had beenterminated on September 11, because of an altercationwith employee Dolly on the picket line.The General Counsel argues that the discharge of Ar-bogast was discriminatory in violation of Section 8(a)(1)and (3) of the Act, because Arbogast did not engage inany misconduct on the picket line because she was onlydefending herself against attack and that, even if theattack were provoked by Arbogast and Arbogast actual-ly swung the first blow, the incident was merely a "triv-ial rough incident" which did not justify Arbogast's dis-charge. Respondent on the other hand claims that Arbo-gast provoked the incident and struck Dolly at the picketline because she was working behind the picket line, andthat the discharge of Arbogast was purely for such mis-conduct on the picket line.There is no doubt that an incident occurred on thepicket line on the night of August 28. And that ConnieArbogast and employee Dolly were involved in that in-cident. The witnesses for the General Counsel all testifythat the first blow was swung by employee Dolly andthat Connie Arbogast was merely defending herself.Dolly on the other hand testified that Arbogast grabbedher by the hair and that she in turn grabbed Arbogast bythe hair.8 Ai this point in the transcript. the reporter uses the name Pollyrather than Dolly the proper name.430 CUMBERLAND NURSING & CONVALESCENT CENTERIt is clear from the testimony of all the witnesses thatDolly had crossed the picket line and was safely in theparking lot, and could have gone in the nursing homewithout further incident and worked the rest of the eve-ning. However, Dolly chose not to stay safely in theparking lot, but to return to the picket lot. In her ownwords it appears that she expected trouble because shetook the contents from her pockets and laid them on theground. There does not appear to be much issue aboutthe facts to this point.The law appears to be well settled that even thoughemployees engage in picket line misconduct they maynot be deprived of reinstatement or be discharged forsuch conduct, absent a showing that such conduct wasso violent or of such a serious nature as to render theemployee unfit for future services. See Southern FloridaHotel & Motel Association, etc., 245 NLRB 561 (1979). Itis also settled that not every impropriety committed inthe course of a strike deprives an employee of the pro-tection of the Act. See Coronet Casuals, Inc., 207 NLRB304 (1973).Even if employee Dolly's version of the incident is to-tally credited, Arbogast only grabbed her by the hair,which resulted in a brief scuffle at which point theywere pulled apart.It is my conclusion that Dolly returned to the picketline, from the safety of the parking lot, seeking satisfac-tion because of obscenities hurled at her by the pickets.It also appears that she struck out at the first picket sheran into, which in this case was Arbogast and Arbogastmerely defended herself.Respondent contends that because of this conduct itdischarged Arbogast for picket line misconduct. Theonly person that Cumberland interviewed who knewanything about the incident was Dolly, who withoutmaking any further investigation discharged Arbogast.Cumberland did not even check with Arbogast to gether side of the story. In any event, if I were to acceptDolly's version of the incident, Cumberland did not havesufficient justification for discharging an employee whowas otherwise legitimately engaged in peaceful concert-ed and protected activities. At most, the incident in-volved only hair pulling, and was therefore an isolated"trivial rough incident," and as far as this record goeswas the only such incident committed during the entirestrike from May until December.It appears to me that nurse Cook, having the opportu-nity to consider Arbogast's past record in view of thechanged circumstances, namely, the appearance of theUnion on the scene and an actual strike by that Union,and knowing that Arbogast was a active participant inthe strike, took the opportunity to rid Cumberland of athorn in its side. It is my conclusion that the total inci-dent was trivial and did not cause any injury to eitherparty, and did not deter the strike replacements fromcontinuing to work, that the incident was a single isolat-ed incident which was insufficiently serious to deprive anemployee caught up in a lawful strike from the protec-tion of the Act. Therefore, this impropriety did not de-prive Arbogast of the protection of the Act, and her dis-charge for engaging in protected concerted activities andunion activities on the picket line was violative of Sec-tion 8(a)(1) and (3) of the Act. There is no doubt thatsuch conduct discourages union membership in violationof Section 8(a)(3) of the Act, and I so find. See MP In-dustries, Inc., etc., 227 NLRB 1709 (1977), and Star MeatCompany, etc., 237 NLRB 908 (1978).B. The Unlawful Discharge or Failure To ReinstateShelby NixonAs indicated earlier on November 20, the Union madean unconditional offer of reinstatement on behalf of some50 striking employees, including Connie Arbogast andShelby Nixon. Thereafter, Beverly began contacting thestriking employees to make arrangements concerningtheir return to work. On December 1, Shelby Nixon wascontacted by Christopher Johns, the new administrator,and requested to appear at the nursing home on Decem-ber 3, for an interview. On December 3, at 11:30 a.m.,Nixon met with Johns and Betty Cook in the administra-tor's office.According to Nixon, they went over the employee'smanual and briefly discussed the rules in the handbook.She testified that Johns did not mention anything about ano-show/no-call policy which would result in discharge.She said that she was told to report for work on Decem-ber 9, at 7 a.m., and that after the orientation period shewould be working on the 3 to 11 p.m. shift. She testifiedthat when she read the rule book she saw the rule deal-ing with discharge for failure to show up for work orcall in, the so-called no-show/no-call policy.On December 9, she reported for work at or about6:45 a.m. She had in her possession a signed slip from theemployee manual indicating that she had read the hand-book, and her doctor's certificate, She offered these tonurse Betty Kirk. Kirk told her to have a seat and, at 7a.m., she was asked to go into Cook's office. She saidthat Kirk and Cook were in the office with her, and Kirktold her that her starting date was December 8, andwhen she responded it was December 9, Kirk said, "I'msorry, you will have to go home and Mr. Johns will callyou."On cross-examination Nixon said that she reported towork on December 9, and gave her slips to Betty Kirkwho told her to have a seat in the lobby. She said thatwhen Cook came in she was asked to go into Cook'soffice. She testified that Cook told her that her startingdate was December 8, and Nixon told Cook that she waspositive that it was December 9. Nixon said that Cooktold her to go home and wait for a call from Johns. Sev-eral days later she received a letter from Johns, datedDecember 10, informing her that she was terminated asof December 9, because she failed to report to work asscheduled on December 8, and did not contact the nurs-ing home. On the following Monday, she went to thenursing home and asked Johns if he would not reconsid-er and let her have her job back. He said that he couldnot do that, that the company had policies which shehad to abide by, and it was an unfortunate situation.Betty Cook testified that all of the employees whomade an offer to return to work were offered reinstate-ment, with the exception of Connie Arbogast. Cook testi-fied that Shelby Nixon was interviewed on December 3,431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalong with about five other employees. She said theywere told of the rules and regulations, and that if theycould not come to work on.the assigned day that theywere to call and if they did not call they would be termi-nated. She said that Shelby Nixon was scheduled towork on Monday, December 8, and that.she did not callor show up that day. She said Nixon reported the nextmorning, and that she told Nixon that no-call/no-showwas cause for termination. Cook testified that Johns hadconcurred with her decision, and that she told Nixonthat she was terminated. She said that, although the deci-sion to terminate Nixon was made on December 8, shetalked to Johns again on December 9, and they both re-mained firm on the decision to terminate Shelby Nixon.Christopher Johns, the new administrator of the nurs-ing center, testified that he was first employed by Bever-ly on October 13, and that he was involved in interview-ing the striking employees who were offered reinstate-ment in December. He said that all the interviews werebasically the same, that he did most of the talking, thathe would identify the individuals and then inform themthat they were returning to work unconditionally, andthat there were a few things that they should know in-cluding the personnel policies of Beverly. He said thateach employee was given a mimeographed copy of themanual or employee handbook and that he went overthis handbook with them in detail. He said that he spe-cifically emphasized "absence and lateness," and that hetold the employees that, if for any reason they could notmeet the time in which they were to return to work,they were to notify the nursing home. This was dis-cussed several times with each individual. Each employ-ee was to sign an acceptance sheet that she had read andunderstood the policies of the nursing home and agreedto abide by them while they were an employee. He testi-fied that Shelby Nixon was interviewed on December 3,and that she was informed that she was to report towork on December 8, and this was made very clear toher. He said that he went over the handbook with herthe same as all other employees.He said that Nixon did not report for work on Decem-ber 8, and Cook informed him that she did not call ornotify the nursing home in any way. He stated that hetold Cook that this constituted a violation of the policies,and that Nixon would be terminated. He said that a letterof termination was mailed out and that on the followingMonday he had a talk with Nixon. He said thar he ap-preciated her position and, although he was sympatheticto what had happened, he nevertheless was enforcing thecompany policies and that her termination would stand.The General Counsel argues that Beverly discriminat-ed against Shelby Nixon by refusing to reinstate her toher former position and terminated her employment be-cause of her membership in and activities on behalf ofthe Union. Respondent on the other hand contends thatShelby Nixon was terminated simply and solely becauseshe failed to call in and report her absence on December8, and failed to report to work on December 8. The Re-spondent contends that her union activities and her mem-bership in the Union had no bearing whatsoever on hertermination.There is no doubt that Shelby Nixon was a member ofthe Union and that she went out on strike May 10, andstayed out on strike until it terminated in the latter partof November. This fact was obvious to the nursinghome, as Shelby Nixon was one of the employees whoapplied for reinstatement by the Union's letter of No-vember 20. She was interviewed on December 3, and ac-cording to Respondent, was told to report to work onDecember 8. Nixon asserts that she was told to report towork on December 9, and with that in mind she did notshow up until December 9, and that her discharge was atotal surprise.Both Cook and Johns testified that Shelby Nixon wasinformed, on December 3, that she was to report towork on December 8. Cook's testimony reflects that theother employees interviewed on that date were also toldto report for work on December 8. Respondent's Exhibit7 supports the testimony of both Cook and Johns andwhile this document is certainly self-serving I have noreason to believe that it is not authentic. The documentindicates that Shelby Nixon was scheduled to start workon December 8, and that her regular shift would be from3 to 11 p.m. The record reflects that Nixon did notreport for work on December 8, nor did she call in andexplain her absence. She did report for work at 6:45a.m., the following day, December 9.This record adequately reflects that Shelby Nixon wasinformed of the employee handbook and that she wasaware of the policies and procedures relating to beingabsent from work without giving the proper notice.It is clear in my mind that Shelby Nixon was awarethat, if she was scheduled to work at the nursing homeand was not going to be there, she must call in or con-tact somebody at the nursing home to explain her ab-sence. This would be a normal function at any nursinghome and I am certain is not limited to Beverly.I have carefully read the testimony of Johns, Cook,Nixon, and other witnesses in an attempt to determine onwhat day Shelby Nixon was informed that she was toreturn to work at the nursing home. I recognize that Iam dealing with individuals who have some interest inthe outcome of these proceedings. With that in mind Ihave carefully evaluated the testimony of all involved.Christopher Johns appeared to me to be a very reliablewitness and his testimony had a ring of truth. His testi-mony was straightforward and he impressed me as atruthful individual. Both Cook and Nixon were involvedin this labor dispute from its inception and their testimo-ny, to some extent, indicates some of the bitterness thatwas generated by this labor dispute. To the extent thatCook's testimony corroborates that of Johns in this in-stance, I have accepted her testimony. Therefore, it ismy conclusion that Shelby Nixon was informed by Bev-erly that she was to report for work on December 8, andthat she was aware of this fact.The General Counsel argues that, even though shewas scheduled to report on December 8, her failure toreturn on that date should be excused because she was anunfair labor practice striker. Even assuming that theseemployees were engaged in an unfair labor practicestrike, which fact I do not deem necessary to decide, this432 CUMBERLAND NURSING & CONVALESCENT CENTERfact in my view does not excuse Nixon's failure to reportfor work on an agreed-upon time. I agree that an em-ployer cannot establish an arbitrary date and terminatean employee or fail to reinstate an employee who doesnot report for duty at that precise time. Here Nixon wasinterviewed on December 3, and told to report for workon December 8. She had an opportunity to raise an ob-jection to this date; however, she did not raise any objec-tions. Additionally, she had at least 5 days in which tomake an objection to the date on which she was due toreport. She did not call in or indicate to the nursinghome that she would not report for work on December8, as scheduled. Under these circumstances, the fact thatNixon may have been an unfair labor practice striker inmy view does not excuse her from reporting to work atan agreed-upon time.Therefore, as there was an established and agreed-upon time for Nixon to return to work, and she failed toreport that day, I see no reason why that cannot begrounds for discharge even assuming that Nixon was en-gaged in an unfair labor practice strike. There is nothingin this record to indicate that there was any discrimina-tion in regard to the treatment of Nixon as opposed toany other employee at the nursing home. The fact thatshe was on strike and possibly an unfair labor practicestriker does not give her any privileges not afforded allother employees.In this regard this record clearly shows that employeeCarol Redman, a nonstriking employee who was sched-uled to work on December 7, and who did not report towork and who did not notify Beverly was terminated be-cause of this in accordance with the terms and conditionsof the personnel policies of the Beverly Nursing Home.This record also reflects that Nancy Lee Dolly, the em-ployee who was involved in the incident with ConnieArbogast, was also discharged for the same reason inMarch 1981. This record also reflects that Loretta Wells,a striking employee, was also terminated in January 1981for the same reasons. Additionally, another employee,Vicky Chandler, was terminated in December, for thesame reasons. Thus, it is clear that there were employeesdischarged both before and after the discharge of ShelbyNixon for failure to contact the nursing home and informthe nursing home that they would not report to work asscheduled.Under these circumstances, I cannot find any disparityin the treatment of Nixon. Moreover, there were 50striking employees who requested reinstatement. Allstriking employees who wanted to be reinstated were re-instated, except Nixon. There were approximately 34striking employees reinstated. If this Respondent wasseeking a way to punish its employees for supporting theUnion, I see no basis in this record why it would chooseNixon over the other 34 properly reinstated striking em-ployees. There is no reason why Respondent wouldselect Nixon as a target for its discrimination.Under all the circumstances it is my conclusion thatShelby Nixon was scheduled to report for work on De-cember 8, that she failed to report for work that day andalso failed to notify Beverly of the fact that she was notgoing to report, that because of that fact and in accord-ance with the Beverly policies and procedures she wasterminated. Therefore, it is my conclusion that the Gen-eral Counsel had failed to establish that the discharge ofShelby Nixon was in any way related to her union activ-ities or other concerted activities, or that she was in anyway discriminated against or treated any differently fromany other employee and has failed to establish that theRespondent violated Section 8(a)(3) of the Act in thisregard. 1, therefore, recommend that the complaint bedismissed insofar as it alleges a violation of the Act withregard to termination of Shelby Nixon.C. The Alleged Unfair Labor Practices as They Relateto Employee Kathy Steckman in Violation of Section8(a)(l) and (3) of the ActKathy Steckman testified that she was first employedby Cumberland on May 23, 1979, and that she left theemployment of Beverly on March 6, 1981. She becameinvolved with the Union in the spring of 1979, and shewent on strike in May. She returned to work after thestrike and prior to returning she was interviewed andwas told to report for work on December 10. She testi-fied that, on December 9, she received a call from Cookwho informed her to come to work at 8 a.m., rather than12 noon. During this conversation she asked Cook aboutextra time and was informed that there would be noextra time. Steckman asked Cook if "scabs" would beworking the extra time at the Christmas and New Yearholidays. Again Cook said there would be no extra time.Steckman informed Cook that it would be hard for herto report to work at 8 a.m. on December 10 because shewas scheduled to have a throat culture that morning.Cook told her to get the throat culture, and when shereceived the results to call her and they would set up adate for her to come back to work. She ultimately re-ported to work on December 17, and gave her slip fromthe doctor, relating to her throat culture, to Head NurseBetty Kirk. She signed a slip stating that she had readthe handbook and was sent down to work with nurseBetty Thomas. At 9:45 a.m., she was called into Johns'office, where she met Johns and Cook. Cook told her tosit down, and advised that the meeting had to do withthe telephone conversation the week before when shehad used the word "scab." Cook told her that she wasnot to use that word again and that everyone was goingto be treated equal. She stated that Johns told her that hedid not want to hear her use the word again and if shedid she would be asked to leave immediately. She statedthat Cook told her that she had prior knowledge thatSteckman had been active in union activities and that shehad talked to patients and/or employees about the Unionand their activities. Steckman asked if she was blamingthe strike on her and Cook responded by stating that sheknew that Steckman was one of the main instigators ingetting the Union into the nursing home. At this pointJohns said, "[W]e have to be careful as to what we saybecause we could get into a labor dispute."At 1:45 p.m., she was called into Cook's office, andhanded a piece of paper to sign. She read it and refusedto sign and Cook told her to go into Johns' office. Shetold Johns that she did not agree with what was on thepaper and would not sign it. She said that Johns said a433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDword to the wise would be sufficient and that if she wascaught doing anything that had to do with the Union shewould be asked to leave immediately. She told them theycould check with nurse Thomas and she could tell themthat she had not talked to anyone about the Union. Thewarning slip, General Counsel's Exhibit 7, signed byCook and Johns, was not acknowledged by Steckmanbut nevertheless was placed in her personnel file.9To the extent that there was any reference to the factthat Steckman had been talking with patients, particular-ly one Pat Roland, Beverly admits that Roland is not re-sponsible and that the hospital was in error in issuing anywarning relating to any conversation that Steckman mayhave had with Pat Roland dealing with purported unionactivities. Beverly admitted that it was in error but re-fused to admit that this was done for discriminatory rea-sons.Based on the foregoing testimony of Steckman, whichwas undenied by both Cook and Johns, it is clear thatSteckman was told that Beverly had prior knowledgethat Steckman was involved in union activities and thatshe was one of the main instigators in getting the Unioninto the nursing home. Steckman was also told that if shewas caught doing anything that had to do with theUnion in the future she would immediately be asked toleave. These statements clearly create the impression ofsurveillance of Steckman's activities on behalf of theUnion and also constitute unlawful interrogation andthreat of discharge, all violative of Section 8(a)(1) of theAct.Steckman received a warning which related to her dis-cussions with patients concerning the Union which theRespondent admitted was a mistake. The other portionof the warning dealt whith Steckman's use of the word"scab" in connection with employees at the nursinghome. The use of the word "scab" in the context of thelabor dispute has been held by the Board to be protectedactivity. See Bandag, Incorporated, 225 NLRB 72 (1976),and cases cited therein. Accordingly, issuing a warningto Steckman for use of the word "scab," and because ofdiscussions with patients relating to unions and union ac-tivities, in connection with prior statements that Re-spondent knew that Steckman had been involved inunion activities, that Steckman was one of the main insti-gators in getting the Union into the nursing home, andthat if Steckman was caught doing anything that had todo with the Union in the future she would immediatelybe asked to leave, in my view was violative of Section8(aX3) of the Act and designed to discourage support forthe Union.As I have concluded that Arbogast was unlawfullydischarged by Cumberland prior to the takeover by Bev-9 G.C. Exh. 7 reads as follows:In regards to your phone conversation with Betty Cook on Tues-day, December, 1980, the word "scab" was used to describe the em-ployees here. You will hereby never refer to any employee in thisfacility by that term again while on duty.The next item has to do with the patients. We are here to servethe patient and see that they are protected at all times, therefore, anydiscussion about the union while on duty with any patient will notbe permitted. There was a report from a patient that such a discus-sion had taken place. If any such reports are heard in the future, thiswill result in your possible immediate dismissal.erly on September 15, 1980, it must be determinedwhether Beverly is required to offer full reinstatement toArbogast and whether Beverly is also jointly and sever-ally liable for Arbogast's backpay with Cumberland.There is no doubt that Beverly is a successor employerin the normal sense. However, employers who acquireand continue to operate the business of the predecessoremployer in a basically unchanged form can be heldliable for the unremedied unfair labor practices of thepredecessor employer under certain circumstances. Oneof the prerequisite to liability on the part of the successoremployer is that it have actual notice of the unfair laborpractices of the predecessor. It is unneccessary thatunfair labor practice charges be filed prior to the take-over, but the successor employer must have notice of thefacts of unfair labor practices at the time it took over theoperation.It is also well settled that the responsibility of estab-lishing that it was without knowledge of the unfair laborpractices of Cumberland at the time it took over theCumberland operation rests squarely with the successorBeverly. See Mansion House Center Management Corpo-ration, etc., 208 NLRB 684, 686 (1974); Am-Del-Co-Inc..etc., 234 NLRB 1040 (1978).None of the individuals involved in the sales negotia-tions between Cumberland and Beverly testified at thisproceeding. In fact, the only testimony on this point isthat of Administrator Bruce Boyer, who testified that hewas not involved in the sales negotiations and that hewas not contacted by either party to the sale negotiationsconcerning the strike at Cumberland. Respondent arguesthat this lack of communication between the participantsin the discharge of Arbogast and those parties involvedin the sales negotiations establishes the fact that Beverlydid not have knowledge of the unfair labor practices.In my view, Respondent clearly has failed to establishthat Beverly was without knowledge of the unfair laborpractices of Cumberland at the time it took over the op-eration of the nursing home. On the contrary, from thisrecord Beverly did have notice of the discharge becausethe individuals who made the decision to discharge Ar-bogast, Boyer and Cook, and thereby committed theunfair labor practice, continued to work for Beverly inthe same capacity and with the same duties as they hadwith Cumberland. Moreover, it was admitted by Cookthat the only reason Beverly never offered Arbogast re-instatement in December, at the time it offered reinstate-ment to all other striking employees, was because of Ar-bogast's discharge in September.Under these circumstances, it is my conclusion thatBeverly is a successor with full knowledge of the factsand events surrounding the unfair labor practices com-mitted by Cumberland in the discharge of Arbogast inSeptember. Therefore, it is my conclusion that, as such,Beverly is jointly and severally liable with Cumberlandfor Arbogast's backpay and is required to offer her im-mediate and full reinstatement to her former or substan-tially equivalent position. See Bellingham Frozen Foodsetc., 237 NLRB 1450 (1978); Southeastern Envelope Co.,Inc., 206 NLRB 933 (1973); Ashville-Whitney NursingHome, etc., 188 NLRB 235 (1977).434 CUMBERLAND NURSING & CONVALESCENT CENTERIV. THE EFFECT OF THE UNFAIR L ABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with the operations described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.v. THE REMEDYHaving found that Cumberland and Beverly have en-gaged in unfair labor practices in violation of Section8(a)(1) and (3) of the Act, I shall recommend that theybe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act. As I have found that Beverly's only reason forfailure to offer reinstatement to Connie Arbogast was be-cause of her unlawful discharge by Cumberland, and asit is clear that but for that discharge Arbogast wouldhave been offered employment by the successor, Bever-ly, I shall recommend that Beverly offer Connie Arbo-gast immediate and full reinstatement to her former job'°and, if that job no longer exists, to a substantially equiva-lent position, without prejudice to her seniority or otherrights and privileges, and jointly and severally withCumberland make her whole for any loss of earnings shehas suffered as a result of the discrimination against heron September 10,'" until such time as successor Beverlymakes an offer of reinstatement to Connie Arbogast,with interest thereon, computed in accordance with F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).1. Beverly Enterprises, Inc. t/a Cumberland Nursing &Convalescent Center is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Cumberland Nursing & Convalescent Center is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.3. Beverly Enterprises, Inc. t/a Cumberland Nursing &Convalescent Center is a successor to Cumberland Nurs-ing & Convalescent Center.4. By informing employee Steckman that Beverlyknew that Steckman was one of the main instigators ingetting the Union into the nursing home, Beverly violat-ed Section 8(a)(l) of the Act.5. By informing employee Steckman that if she wascaught doing anything that had to do with the Union shewould immediately be asked to leave Beverly's premises,Beverly has violated Section 8(a)(l) of the Act.6. By discriminatorily disciplining employee Steckmanby reprimanding her because of her union activities, Bev-erly has engaged in conduct violative of Section 8(a)(l)and (3) of the Act.io Southeastern Envelope Co.. Inc.. supra, and cases cited therein." In Abilities and Goodwill. Inc., 241 NLRB 27 (1979). the Board de-cided that unlawfully discharged stnkers will be treated the same as un-lawfully discharged employees for backpay purposes and, therefore, anunlawfully discharged striker no longer has to apply for reinstatement totrigger a backpay obligation. It makes no difference whether it is an eco-nomic striker or unfair labor practice stnker as suggested by the GeneralCounsel.7. By discriminatorily discharging employee ConnieArbogast on September 10 because of her union activi-ties, Cumberland violated Section 8(a)(1) and (3) of theAct.8. By failing and refusing to reinstate Connie Arbogastin December 1980 because of her discharge by Cumber-land on September 10, 1980, Beverly has engaged in vio-lations of Section 8(aXl) and (3) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Cumberland and Beverly have not engaged in any unfairlabor practices other than those specifically found herein.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this matter, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER X 2The Respondent, Beverly Enterprises, Inc. t/a Cum-berland Nursing & Convalescent Center, Cumberland,Maryland, as the successor employer to CumberlandNursing & Convalescent Center, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Creating an impression of surveillance by informingits employees that it is aware of its employees' union ac-tivities.(b) Informing its employees that, if they are caughtdoing anything that has to do with the Union or anyother labor organization, they will immediately be askedto leave the nursing home.(c) Discouraging membership in the Union, or anyother labor organization, by discriminatorily discharging,refusing to reinstate, issuing warning notices, or in anyother manner discriminating against any employee inregard to tenure or any other term or condition of em-ployment because of their activities on behalf of theUnion or any other labor organization.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to join or assist the Union or any other labororganization or otherwise engage in activities protectedby the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Expunge from any of its files the warning noticesdiscriminatorily issued to Kathy Steckman on December17, 1980, if that notice still exists.(b) Offer immediate and full reinstatement to ConnieArbogast to her former, or substantially equivalent posi-tion, without prejudice to her seniority or other rightsand privileges previously enjoyed, and jointly and sever-ally with Cumberland Nursing & Convalescent Centermake her whole for any loss of pay she may have suf-1" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfered by reason of the discrimination against her in thematter set forth in the remedy portion of this Decision.(c) Preserve and, upon request, make available to theBoard or its agents all records necessary to determinethe amounts of backpay due under this recommendedOrder.(d) Post at its nursing home in Cumberland, Maryland,co)pies of the attached notice marked "Appendix."13Copies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Bever-ly's authorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(f) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Beverly hastaken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.'3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOiICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT create an impression of surveil-lance of our employees by informing them that weare aware of their union activities.WE WILL NOT inform our employees that if theyare caught doing anything that has to do with theUnion, or any other labor organization, that theywill immediately be asked to leave the nursinghome.WE WILL NOT discourage membership in RetailStore Employees Union, Local 692, United Foodand Commercial Workers International Union,AFL-CIO, CLC (herein Union), or any other labororganization, by discriminatorily discharging, refus-ing to reinstate, or issuing warning notices, or inany other manner discriminate against any employ-ee in regard to tenure or any other term or condi-tion of employment because of their activities onbehalf of the Union, or any other labor organiza-tion.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights to join or assist theUnion, or any other labor organization, or other-wise engage in activities protected by the Act.WE WILL expunge from any of our files thewarning notice discriminatorily issued to KathySteckman on December 17. 1980, if that notice stillexists.WE WILL offer immediate and full reinstatementto Connie Arbogast to her former or substantiallyequivalent position, without prejudice to her senior-ity to other rights and privileges previously en-joyed, and WE WILL jointly and severally withCumberland Nursing & Convalescent Center makeher whole for any loss of pay she may have suf-fered by reason of the discrimination against her,with interest.BEVERLY ENTERPRISES, INC. I/A CUMBER-LAND NURSING & CONVALESCENT CENTER436